PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/136,383
Filing Date: 22 Apr 2016
Appellant(s): Maldonado et al.



__________________
David L. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).

Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze drying techniques (see paragraph 0036).
Missos is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  
However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).

Please note, regarding the limitations found in Claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); “the cortical bone has the cute pieces having a width..." (claim 1); “wherein the cortical bone pieces are ground…” (Claim 1), “the particles are autoclaved over 1.25 hours including conditioning of 15 minutes, exposure of 30 minutes and drying of 30 minutes, the exposure being under heat of 121.1 degrees C at a pressure of 30.15 psi…” (claim 1),   MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the 
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable (see paragraph 0030 of Missos) depend on the desired filling effect. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  Furthermore, it would be obvious to one of ordinary skill in the art to optimize the size of the bone particle in the gel. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous material” in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Missos in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM particles; 3 of 7Application No. 15/136,383 autoclaving a volume of the second portion of DBM particles mixed with sterile water in a 2:1 ratio by volume for a predetermined time of 1.25 hours including condition of 15 minutes, exposure of 30 minutes and drying of 30 minutes at a pre-set temperature and pressure during exposure of 121.1 degrees C. and 30.15 psi respectively to form a gelatin; cooling the gelatin made from the second portion”…MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground create a malleable putty or paste”.
Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Missos in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Missos in view of Gertzman, Talton and Stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.

Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).

Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water 
Malinin is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  
However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Malinin comprising the bone gel in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Malinin.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels 
Please note, regarding the limitations found in claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); “the cortical bone has the cute pieces having a width..." (claim 1); “wherein the cortical bone pieces are ground…” (Claim 1), “the particles are autoclaved over 1.25 hours including conditioning of 15 minutes, exposure of 30 minutes and drying of 30 minutes, the exposure being under heat of 121.1 degrees C at a pressure of 30.15 psi…” (claim 1),   MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Malinin in view of Gertzman and Talton teach the bone gel composition in jars and thus, the composition is capable of being stored for later distribution to an end user.
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 
Regarding the limitation “…wherein the product when thawed is configured a moldable product without the addition of collagen or other gelatinous material” found in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Malinin in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers(jars) and thus, the composition is capable (when thawed) to be configured as a moldable bone product without the inclusion of collagen or gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Malinin in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM 
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles” (claim 9, lines 2-5); mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste”.
Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Malinin in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Malinin in view of Gertzman, Talton and Stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  

(2) Response to Arguments
(a) With respect to Claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).

Appellants argue the primary reference Missos requires a scaffold, and the carrier is a coating. What the examiner is doing in the present rejection is effectively destroying the primary purpose of the Missos invention which is a combination of elements requiring both the carrier and the scaffold. In fact, the carrier of Missos must be elevated to be a flowable liquid to work as a coating. The examiner is suggesting the claimed invention of claims 1 and 9 which results in a moldable bone gel product which never is made into a flowable liquid for coating other elements is obvious in view of Missos. The examiner is impermissibly eliminating required features of Missos in an attempt to make this rejection and that is not permitted when it destroys the very essence of the Missos product.  For the above reasons, it is believed that the rejections should be sustained.  In Missos, paragraph 0003, Missos points out the problems of malleable demineralized bone matrix as being dry, brittle and difficult to handle. Missos than teaches the use of a porous ceramic scaffold can be used by coating with a demineralized bone matrix which can be gelatin, see paragraphs 0004, 0005. Missos teaches how the carrier is made in paragraphs 0033, and 0034. Nowhere does Missos teach making a bone gel composition exclusively of the bone gel and freezing the bone gel for later use. In fact, the thrust of Missos invention is that the bone gel needs a scaffold to achieve a structure as shown in figures 1A-3, a porous ceramic scaffold and most importantly this porous ceramic scaffold is what is used for repair a bone defect as shown in figures 4A and 4C. The examiner ignores Missos teaching that the gelatin needs a scaffold to facilitate use.  Appellant’s invention takes an entirely different approach which allows the demineralized bones and sterile water processed into the gelatin to be suitable for use contrary to the teaching of Missos.  Interestingly, the scaffold of 
One of ordinary skill reading this prior art would not be motivated to make the gel as currently claimed, as stated by the examiner, absent the other components Appellants emphasize the claimed bone gel composition is the mixture consisting only of sterile water and the freeze-dried demineralized particles which is autoclaved under heat and pressure to form the gelatin which is then formed into a bone gel product placed in a jar and frozen for later use and when thawed to ambient temperatures, the bone gel composition becomes gelatinous and is moldable to serve as a binding agent. The claims as presented for appeal distinguish from Missos et al in that the gelatin of the claimed invention requires no scaffolding of ceramic. It is unclear how such a ceramic intermixed with a gelatin then frozen for later use would react due to the water expansion during freezing. Most likely, it would crumble and not maintain its cohesive nature. This is a common issue in silica based non- absorbable ceramics which caution against freezing. The cortical bone particles when freeze- dried and thereafter hydrated absorbs water and acts similar to water absorbed fibers, which when frozen expand freely and do not lose the moldable characteristics
when thawed without any additional materials like collagen or gelatinous materials. It is noted ceramics and polymers would not even be considered as useful in the product on appeal.

Appellant’s arguments have been fully considered but they are not persuasive.  The Examiner acknowledges that the intended use of the bone gel of Missos is to be ultimately coated onto a surface or as part of scaffold.  However, the teachings of Gertzman and Talton were included to provide the teachings and motivation for storing the bone gel of Missos prior to use in the scaffold.  Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile 
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel (consisting of water and cortical bone) in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
In addition, Missos specifically teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze drying techniques (see paragraph 0036).  Thus, Missos teaches the bone gel of the instant claims.
Appellant further argues that “the claimed present invention is a moldable bone gel product that when thawed is configure to be moldable and would not use the teaching of Talon to yield a free flowing 
Appellant’s arguments have been fully considered but they are not persuasive. The Examiner acknowledges that Missos is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  Thus, the teachings of Gertzman, Talton and Stryker were provided as motivation to store the bone gel carrier of Missos in jars and freeze for future use.
Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).  Thus, the relevant teachings of Talton are that freezing of bone gels are done to prevent degradation and allow for future use.  Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary 

With respect to the rejection of Claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).

Appellants argue “Appellant has carefully reviewed the Malinin primary reference, now US patent 10549011.  It is important to note Malinin was argued to be different from the prior art in that the bone particles originally called “bone fluff’ did not have the lower surface areas of particles but rather much larger surface areas. The present invention differs greatly from Malinin and is ground to particles up to 125 microns of mineralized bone, then freeze dried and then demineralized.
Malinin, as best understood, differs from the present invention. Malinin argued strenuously that his bone particles had high surface areas and differed from ground particles.
Appellant’s arguments have been fully considered but not found persuasive. Appellant’s arguments have been fully considered but they are not persuasive.  The Examiner notes that the instant claims require a bone gel consisting of cortical bone made from freeze dried particles and sterile water and wherein the particles are up to 125 microns.  Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see particle size is 10-100 microns (see paragraph 0027).  Thus, Malinin teaches the same particle size that falls within the claimed range of up to 125 microns.  Appellants have not provided any evidence that the bone gel of Malinin is distinct from the bone gel of the instant claims that only require a gel consisting of water and demineralized cortical bone particles up to 125 microns (see MPEP 716.01 (c)).  

Respectfully submitted,
/ERINNE R DABKOWSKI/Examiner, Art Unit 1654       
                                                                                                                                                                                                 Conferees:

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.